858 F.2d 742
10 ITRD 1816
BANTAM TRAVELWARE, DIV. OF PETER'S BAG CORP., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1217.
United States Court of Appeals,Federal Circuit.
Oct. 4, 1988.

Appealed from U.S. Court of International Trade;  Tsoucalas, Judge.
Judith M. Barzilay, Siegel, Mandell & Davidson, P.C., of New York City, argued, for plaintiff-appellant.  With her on the brief, was Brian S. Goldstein, New York City.
James A. Curley, Commercial Litigation Branch, Dept. of Justice, New York City, argued, for defendant-appellee.  With him on the brief, were John R. Bolton, Asst. Atty. Gen., David M. Cohen, Director, Washington, D.C., and Joseph I. Liebman, Atty. in Charge, Intern. Trade Field Office, New York City.
Before MAYER and MICHEL, Circuit Judges, and NICHOLS, Senior Circuit Judge.
PER CURIAM.


1
The judgment of the United States Court of International Trade, 679 F.Supp. 8 (1987), is affirmed on the basis of the court's opinion, which we adopt.


2
AFFIRMED.